significant index nos -00 department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jun se to evra ot k2- in re dear the letter constitutes notice that your request of date for a ruling that approves the adoption of a plan amendment for the above-referenced plan that would reduce the future service_credit for all active employees effective as of august and eliminate a post-retirement benefit_improvement granted on june to all retirees effective as of august has been denied your authorized representative was informed of our tentative denial on may and was offered a conference of right concerning our proposed denial on june your authorized representative informed us telephonically that no further information would be provided accordingly our tentative denial is now final this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to the manager employee_plans classification in ' acopy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file lf you have any questions on this ruling letter please contact sincerely carol gold director employee_plans
